DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
Applicant argues Reeder (US 20120017367) fails to disclose activating a heating member to adjust the temperature of a liquid within a reservoir when a user is detected (Applicant Arguments/Remarks, p. 7). Specifically, Applicant argues sensor 36 merely activates the pump 104 to draw in water from a hot water heater 122 through a hot water supply line 24, the sensor 36 does not activate or control a heating member itself, and rather, the hot water heater 112 controls the water temperature independently of sensor 36 (Applicant Arguments/Remarks, p. 7). Examiner disagrees and notes the term “activate” is not used in the claims but rather claim 1 recites “configured to adjust operation of the heating member to adjust the temperature of the liquid in the housing” in line and claim 17 recites “adjusting a temperature of a liquid within a reservoir using a heating member” in line 3. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “activating a heating member”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the combination of Cogdill and Reeder meets the claim as Reeder discloses a processor configured to adjust operation of the heating member (via 304) to adjust the temperature of the liquid in the housing upon the sensor detecting the presence of the user as claimed. Furthermore, the claims do not require the sensor to “activate or control” a heating member as argued (Applicant Arguments/Remarks, p. 7). Rather, claim 1 requires “the processor is capable of adjusting operation of the heating member” and this language is met by the combination of Cogdill and Reeder. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The language of “configured to adjust operation of the heating member to adjust the temperature of the liquid in the housing” in claim 1 is met by the control unit of Cogdill; Reeder is relied upon to teach the obviousness of including a processor that “adjusts operation” or “adjusts” based upon the sensor detecting the presence of a user.
Applicant further argues Cogdill teaches away from the concept of recirculating water upon detecting the presence of a user since Cogdill discloses the water recirculation structure continually maintains water in a heated condition to retard the formation of bacteria and any modification would result in stagnant-non-circulating water when a user is not present (Applicant Arguments/Remarks, p. 7). Examiner disagrees. Cogdill discloses the heater preferably operates continuously (col. 4, ll. 28-40) and Cogdill acknowledges that there are instances where heated water is not always circulating (col. 7, ll. 13-36). Therefore, Cogdill does not teach away from balancing sufficient heating for the user based upon a sensor as taught by Reeder with combating the formation of bacteria. 
The rejections set forth in the Non-Final Rejection mailed 6/8/2022 are maintained and set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogdill (US 5090067) in view of Reeder (US 20120017367).
Regarding claim 1, Cogdill discloses an apparatus comprising: 
a reservoir (12) including: 
a housing (housing of 12) configured to contain a liquid (col. 3, ll. 13-20) therein; 
an inlet (inlet of 12); 
an outlet (outlet of 12); and 
a heating member (49) configured to adjust a temperature of the liquid (col. 4, ll. 28-40); 
a pump (53); 
a control unit (control operation of 49 and 53), 
wherein the control unit is configured to adjust operation of the heating member to adjust the temperature of the liquid in the housing (col. 4, ll. 58-66); and 
wherein the control unit is further configured to cause the pump to recirculate the liquid within the housing (col. 5, ll. 26-33).
However, Cogdill does not disclose a sensor and control unit including a processor and communication circuitry as claimed.
Reeder discloses an integrated electronic shower system including a sensor (36) configured to detect a presence of a user (¶ 0153); and 
a control unit (110) including a processor (processor of 110) and communication circuitry (communication circuitry of 110), the communication circuitry communicatively coupled to the sensor (¶ 0143) and the pump (104, 314); 
wherein the processor is configured to adjust operation of the heating member (via 304) to adjust the temperature of the liquid in the housing (housing of 12) upon the sensor detecting the presence of the user (¶ 0143); and 
wherein the processor is further configured to cause the pump to recirculate the liquid within the housing upon the sensor detecting the presence of the user (¶ 0314).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a sensor and a control unit including a processor and communication circuitry as claimed, as taught by Reeder, since it was known in the art to provide a sensor and a controller to detect a person’s entrance to activate the electronics (¶ 0143).
Regarding claim 2, the combination above, and specifically Cogdill further discloses a spray wand (57) having a nozzle (nozzle of 57), the spray wand fluidically coupled to the outlet of the reservoir and configured to deliver the liquid through the nozzle thereof (col. 4, ll. 67 - col. 5, ll. 6).
Regarding claim 3, the combination above, and specifically Reeder further discloses the sensor is an infrared sensor (¶ 0124-0126).
Regarding claim 4, the combination above, and specifically Cogdill further discloses the heating member is an immersion heater (col. 4, ll. 28-40).
Regarding claims 5 and 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Cogdill does not disclose a temperature sensor as claimed.
Reeder discloses an integrated electronic shower system wherein the reservoir further includes a temperature sensor (106) configured to detect a temperature of the liquid contained in the housing; 
wherein the processor is configured to inhibit operation of the spray wand upon the temperature sensor detecting that the liquid in the housing is above a set temperature (¶ 0141-0142). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a temperature sensor as claimed, as taught by Reeder, in order to sense the temperature of the water and send a signal indicative thereof to the controller to regulate a water temperature of a predetermined value (¶ 0141-0142).
Regarding claim 9, the combination above, and specifically Cogdill further discloses the liquid comprises one or more of water (col. 3, ll. 13-20) and a cleanser.
Regarding claim 17, Cogdill discloses a method of operating a liquid reservoir system, the method comprising: 
adjusting a temperature of a liquid within a reservoir using a heating member (49) positioned therein (col. 4, ll. 58-66); and 
recirculating the liquid within the reservoir (col. 5, ll. 26-33) via a pump (53).
However, Cogdill does not disclose detecting, via a sensor, a presence of a user and adjusting the temperature and recirculating the liquid upon the sensor detecting the presence of the user as claimed.
Reeder discloses an integrated electronic shower system including detecting, via a sensor (35), a presence of a user (¶ 0153); 
adjusting a temperature of a liquid within a reservoir using a heating member (via 304) positioned therein upon the sensor detecting the presence of the user (¶ 0143); and 
recirculating the liquid within the reservoir via a pump (104, 314) upon the sensor detecting the presence of the user (¶ 0314).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include detecting, via a sensor, a presence of a user and adjusting the temperature and recirculating the liquid upon the sensor detecting the presence of the user as claimed, as taught by Reeder, since it was known in the art to provide a sensor and a controller to detect a person’s entrance to activate electronics (¶ 0143).
Regarding claim 18, the combination above, and specifically Reeder further discloses the sensor is an infrared sensor (¶ 0124-0126).
Regarding claim 19, the combination above, and specifically Cogdill further discloses spraying the liquid via a spray wand (57), the spray wand fluidically coupled to an outlet of the reservoir (col. 4, ll. 67 - col. 5, ll. 6).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogdill (US 5090067) in view of Reeder (US 20120017367) as applied to claim 2 above, and further in view of Klicpera (US 20110186154).
Regarding claims 5-6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2.
However, Cogdill does not disclose a temperature sensor as claimed.
Klicpera discloses a water parameter apparatus for displaying, monitoring and/or controlling faucets wherein the reservoir further includes a temperature sensor (70) configured to detect a temperature of the liquid contained in the housing (18); 
wherein the temperature sensor includes one or more copper probes (¶ 0048, 0055) positioned proximate the heating member (hot water source of 122).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a temperature sensor as claimed, as taught by Klicpera, since it was known in the art to use a temperature sensor having copper probes to measure the temperature (¶ 0041) in the -200 to 350°C range (¶0055).
Claims 5, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogdill (US 5090067) in view of Reeder (US 20120017367) as applied to claim 2 and 17 above, and further in view of Kenoyer (US 20090126100).
Regarding claims 5 and 7, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2.
However, Cogdill does not disclose a temperature sensor as claimed.
Kenoyer discloses a system and method for bathtub heating wherein the reservoir further includes a temperature sensor (¶ 0040) configured to detect a temperature of the liquid (104) contained in the housing (housing of 111);
wherein the processor is configured to adjust operation of the heating member upon the temperature sensor detecting that the liquid in the housing is below about 2° C of a set temperature (¶ 0040).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a temperature sensor as claimed, as taught by Kenoyer, in order to detect a temperature change and apply variable heat over time to the fluid (¶ 0040).
Regarding claim 20, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17
However, Cogdill does not disclose detecting the temperature of the liquid via a temperature sensor and draining the reservoir upon the detected temperature exceeding a predetermined threshold as claimed.
Kenoyer discloses a system and method for bathtub heating including detecting the temperature of the liquid within the reservoir (111) via a temperature sensor (¶ 0040); and 
draining at least a portion of the reservoir upon the detected temperature exceeding a predetermined threshold (¶ 0093, 0108).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include detecting the temperature of the liquid via a temperature sensor and draining the reservoir upon the detected temperature exceeding a predetermined threshold as claimed, as taught by Kenoyer, in order to detect a temperature change and apply variable heat over time to the fluid (¶ 0040).
Claims 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogdill (US 5090067) in view of Reeder (US 20120017367) as applied to claim 1 and 17 above, and further in view of Veal (US 6618864).
Regarding claims 10-11, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Cogdill further discloses a float means for maintain a predetermined tank water level (claim 11); however, Cogdill does not disclose a level sensor as claimed.
Veal discloses an automatic flushing arrangement for toilets including wherein the reservoir further includes a level sensor (110) configured to detect an amount of the liquid in the housing (col. 8, ll. 9-10), the level sensor communicatively coupled to the communication circuitry of the control unit (col. 7, ll. 53 - col. 8, ll.12); and 
wherein the processor is further configured cause the ingress of additional liquid into the housing via the inlet based at least in part on the detected amount of the liquid in the housing (col. 7, ll. 53 - col. 8, ll.12);
wherein the level sensor includes a float switch (col. 8, ll. 9-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a level sensor as claimed, as taught by Veal, since it was known in the art to use a float switch to check if the tank is full and fill the tank if not full (col. 8, ll. 9-10).
Regarding claim 21, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17.
Cogdill further discloses a float means for maintain a predetermined tank water level (claim 11); however, Cogdill does not disclose a level sensor as claimed.
Veal discloses an automatic flushing arrangement for toilets including detecting, via a level sensor (110), an amount of liquid within the reservoir (col. 8, ll. 9-10); and 
refilling the liquid within the reservoir when the detected amount of liquid falls below a predetermined threshold (col. 7, ll. 53 - col. 8, ll.12). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Cogdill, to include a level sensor as claimed, as taught by Veal, since it was known in the art to use a float switch to check if the tank is full and fill the tank if not full (col. 8, ll. 9-10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday-Thursday 11AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM R. KLOTZ
Examiner
Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754